Citation Nr: 0718773	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the above claims.  It is noted 
that the veteran submitted additional evidence in this case 
after the case was certified for appellate review and 
transferred to the Board.  The veteran has submitted a waiver 
of the right to have the case remanded to the RO for 
consideration of the additional evidence.  Therefore, the 
Board will proceed.  See 38 C.F.R. §§ 19.37(b), 20.1304 
(2006). 

FINDINGS OF FACT

1.  The veteran did engage in combat during military service.

2.  The preponderance of the evidence indicates that the 
veteran's bilateral hearing loss and tinnitus are not related 
to service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a November 2003 
VCAA letter issued prior to the rating decision on appeal 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
reasonable development and notification necessary for the 
disposition of the issue adjudicated by this decision has 
been completed.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date or a rating for the disabilities on appeal.  Having 
identified this inadequacy in the VCAA notice given to the 
veteran, the Board initially presumes this error to have been 
prejudicial to the veteran.  See Sanders v. Nicholson, (No. 
06-7001) (Fed. Cir. May 16, 2007) (requiring VA to presume 
errors in VCAA notice to be prejudicial to appellant, and 
shifting burden to VA to demonstrate error was not 
prejudicial).  The Board finds, however, that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims, any questions as to the disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for sensorineural hearing 
loss, an organic disease of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60. 

A review of the service records shows that the veteran was 
awarded the Combat Infantryman Badge and his service was 
otherwise consistent with combat.  As such, the Board 
concedes that the veteran served in combat.  38 U.S.C.A. 
§ 1154.  The veteran underwent an audiological examination as 
part of his service separation examination in October 1968, 
at which no findings of abnormality were made.  The veteran 
also gave a history of having been wounded by shrapnel in the 
head with headaches but the examiner found no sequelae.

At VA audiological examination in March 2004, it was reported 
that the "ETS" [separation] physical noted normal hearing 
from 500 to 4,000 Hz in both ears and it was found that the 
veteran still had normal hearing in both ears.  Speech 
recognition ability was 94 percent in the right ear and 98 
percent in the left ear.  Thus, the examiner opined that it 
was not at least as likely as not that the veteran's claimed 
hearing loss and tinnitus were the result of the acoustic 
trauma of combat.  The examiner remarked that the claims file 
had been reviewed as part of the examination.  The veteran 
gave a history of hearing difficulties in the right ear 
developing gradually over the preceding 36 years.  He stated 
that he had had a severe head injury in service as a result 
of a shrapnel wound.  He added that his noise history 
included exposure to gunfire and artillery in service and 
power tools as a jet engine assembly mechanic after military 
service.  He said that since 1972 he had had tinnitus in the 
right ear.  

At a private psychiatric examination in August 2004, the 
veteran gave an occupational history of being currently self 
employed as an automobile mechanic.  Prior to that, he worked 
as an aircraft power plant mechanic at the Kelly Air Force 
Base.  In service, he had been primarily an infantry indirect 
fire crewman and had engaged in heavy combat operations in 
Vietnam.  

In January 2006, the veteran underwent VA audiological 
examination in which he additionally stated that he wore ear 
protection in his current self-employment.  The assessment 
was noise-induced sensorineural hearing loss most likely 
stemming from artillery use in military service.  Speech 
recognition scores were 88 percent in each ear.  As such, the 
Board notes that hearing loss was severe enough to satisfy 
the criteria of 38 C.F.R. § 3.385 to establish a disability 
due to impaired hearing.  The examiner recommended service 
connection for hearing loss and tinnitus.  

As a result of private medical examination by an endocrine 
and nuclear medicine specialist in January 2006, the veteran 
was reported to have tinnitus and hearing loss, first noted a 
few years after service.  The examiner stated that the only 
known significant noise exposure was in service and that the 
veteran was clearly service-connected for hearing loss and 
tinnitus.  

In February 2006, the veteran testified before the 
undersigned at a travel Board hearing at San Antonio.  He 
testified that he first noted hearing loss and tinnitus after 
service, about 6 months after separation.  He did not seek 
treatment due to immaturity.  Transcript of hearing at page 
3, or T at 3.  In service, he was a machine gunner, motorman, 
and rifleman and was exposed to a lot of firefights.  No 
earplugs were provided.  He also did not complain of problems 
at separation because he felt it would speed his discharge to 
deny complaints.  T at 4.  He testified that after service he 
worked on repair of subcomponents of aircraft engines, not on 
aircraft engines, and that this work environment was not 
particularly noisy.  T at 4-5.  He had been told by a doctor 
that he had a substantial hearing loss in his right ear 
because he is left handed and when he fired [the noise 
affected his right ear more].  T at 7.  He testified that 
after every firefight, he would have a hearing loss and 
ringing in his ears for 2-3 days and then they would go away.  
This occurred many times over his tour of duty in Vietnam.  T 
at 10.  He also had been on a helicopter firing weapons 
around 30-40 times in Vietnam.  T at 11.  

A VHA expert audiological opinion was requested by the Board 
and received in this case in March 2007.  The expert stated 
that he reviewed the veteran's claims file and noted that the 
veteran's hearing was normal at service separation.  A March 
2004 VA examination had repeated this finding.  A "routine" 
audiological examination in "February 2006" was reported to 
have had similar findings.  It was noted that the private 
medical opinion was erroneous in stating that the only 
significant noise exposure was in service.  The veteran also 
had had long term occupational noise exposure, and 
recreational noise exposure from hunting.  The examiner felt 
that both the work as a jet engine assembly mechanic for a 
total of 12 years and as an automotive mechanic qualified as 
occupational noise exposure.  The examiner also reported that 
the history of tinnitus was inconsistent in that the history 
given to the 2004 VA examiner was of onset in 1972 but the 
veteran had testified that tinnitus began about 6 months 
after separation.  The examiner noted that extensive 
longitudinal studies had indicated that hearing loss will not 
present itself after the patient has been removed from the 
noise exposure.  Once the appellant was removed from military 
exposure, any subsequent noise induced changes to hearing 
thresholds were most likely to be secondary to occupational 
and recreational noise exposure.  It was the opinion of the 
examiner that the hearing loss and tinnitus were unlikely to 
be related to service.  

At private ear, nose, and throat (ENT) treatment in May 2007, 
the assessment was sensorineural hearing loss and tinnitus 
compatible with previous noise exposure.  

In sum, the veteran experienced bilateral acoustic trauma in 
combat in service.  He thereafter worked as a mechanic in a 
jet engine assembly plant for many years.  The Board is 
cognizant that the veteran's private endocrinology and 
nuclear medicine specialist felt that the veteran's bilateral 
defective hearing and tinnitus were related to noise exposure 
in service.  However, this examiner was apparently unaware of 
the veteran's long history of post-service acoustic trauma, 
and his opinion appears to be outside his areas of medical 
specialty.  As such, his report is not as reliable as that of 
the other medical opinions of record.  Similarly, the 
May 2007 private ENT report is less probative than the other 
medical opinions of record, due to the absence of any 
notation of the source of noise exposure to which it refers.  
The January 2006 VA examiner, while clearly aware that the 
veteran had experienced acoustic trauma in and after service, 
noted that he wore ear protection in his current self 
employment but made no mention of his many years' experience 
in the jet engine plant.  As such, her report appears less 
reliable than that of the examiners who were aware of the 
veteran's full history of noise exposure.  

The only two reports of record that both opine on the 
etiology of hearing loss and tinnitus and contain accurate 
statements of the veteran's history of noise exposure are the 
March 2004 VA audiological report and the March 2007 VHA 
expert opinion.  Both reports explicitly found it less likely 
than not that that the veteran's current defective hearing 
and tinnitus were incurred in service.  There also has been 
no continuity of symptomatology shown or other evidence which 
would permit an inference or presumption that the veteran's 
hearing loss or tinnitus began in service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  As such, the preponderance of the 
evidence is against the claims and they must be denied.  See 
38 U.S.C.A. § 5107.  

The Board is sympathetic to the veteran's contention that he 
served in combat and that therefore his acoustic trauma 
therein should be conceded, and it is.  The Board also 
accepts as true for the purposes of this decision that the 
veteran was hit in the head by shrapnel in service, as he has 
stated.  See 38 U.S.C.A. § 1154(b) (lay testimony alone may 
establish the occurrence of the combat trauma).  However, no 
evidence of record relates hearing loss or tinnitus to head 
trauma.  Competent and reliable medical evidence of record in 
favor of the claims would be required to allow these claims.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, the VA examination in March 2004 and the VHA 
opinion in March 2007 are the most competent, reliable 
medical evidence of record, and they are clearly against the 
claims.  Particularly persuasive is the observation in the 
recent VHA opinion based on extensive studies that hearing 
loss due to noise exposure does not manifest itself after 
removal from the noise exposure, especially when considered 
in light of the evidence of normal hearing at service 
separation.  The other medical evidence, as explained, is of 
less probative value and therefore accorded less weight.  The 
Board has considered the testimony that working in an 
aircraft engine plant was not particularly noisy, but also 
notes the veteran's testimony that he was sure his hearing 
was tested when he was working in the civil service in the 
first few years after service at Kelly Air Force Base.  T at 
5.  Nor can the Board ignore the more than 30 years that 
elapsed between service and the first post-service finding of 
hearing loss or tinnitus.  Where, as here, after 
consideration of all of the evidence for and against the 
claims, the preponderance of the evidence is against the 
claims, they must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


